DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Frieh et al. (US20150188822, hereinafter Frieh) in view of Jin et al. (US20150295684, hereinafter Jin) and Chapman et al. (US20060262722, hereinafter Chapman).

Regarding claims 1, 4, 6-7, 10, and 12-13, Frieh discloses a data processing method (and the system of claim 7, see Frieh, at least at Figs. 1-4, and related text), comprising: 
sending, by a cable modem termination system (CMTS), a dynamic bonding change (DBC) request to a cable modem (CM) (see Frieh, at least at [0001]-[0002], [0010]-[0011], [0024]-[0025], Figs. 1-4, and related text), wherein the DBC request requests a change to the CM corresponding to the downstream channel (see Frieh, at 
Frieh does not specifically disclose the change being from a modulation profile group corresponding to the downstream channel from a first profile group to a second profile group, the first profile group is a profile group currently supported by the CM, and at least one target profile in the second profile group is not in the first profile group; or
sending, by the CMTS, a first downstream data packet to the CM by using a profile in the first profile group, and sending a second downstream data packet to the CM by using the at least one target profile, wherein the first downstream data packet is the same as the second downstream data packet; and 
sending, by the CMTS, a third downstream data packet to the CM by using any profile in the second profile group.
In an analogous art relating to a system for providing content, Jin discloses a request for change being from a modulation profile group corresponding to the downstream channel from a first profile group to a second profile group, the first profile group is a profile group currently supported by the CM, and at least one target profile in the second profile group is not in the first profile group (DOCSIS 3.1 protocol, see Jin, at least at [0011]-[0012], [0018], [0032], [0042]-[0044], Figs. 1 and 6, and related text).

Frieh in view of Jin does not specifically disclose sending, by the CMTS, a first downstream data packet to the CM by using a profile in the first profile group, and sending a second downstream data packet to the CM by using the at least one target profile, wherein the first downstream data packet is the same as the second downstream data packet; and 
sending, by the CMTS, a third downstream data packet to the CM by using any profile in the second profile group.
In an analogous art relating to a system for providing content, Chapman discloses sending, by the CMTS, a first downstream data packet to the CM by using a first protocol, and sending a second downstream data packet to the CM by using the at least one target protocol, wherein the first downstream data packet is the same as the second downstream data packet (the protocols of Chapman reasonably corresponding to the profiles of Jin, see Chapman, [0111]-[0112], [0134], Fig. 1 and 10-12, and related text); and 
sending, by the CMTS, a third downstream data packet to the CM by using the second protocol (see Chapman, [0111]-[0112], [0134], Fig. 1, and related text).

Regarding claims 2 and 8, Frieh in view of Jin and Chapman discloses the method further comprises: 
receiving, by the CMTS, a DBC response corresponding to the DBC request (see Frieh, at least at [0001]-[0002], [0010]-[0011], [0024]-[0025], [0037], Figs. 1-2, and related text, and see Chapman, at least at Figs. 10-12, and related text); and 
sending, by the CMTS, a DBC acknowledgment message to the CM, wherein the DBC acknowledgment message is used to notify the CM that the CMTS already receives the DBC response (see Frieh, at least at [0001]-[0002], [0010]-[0011], [0024]-[0025], [0037], Figs. 1-2, and related text, and see Chapman, at least at Figs. 10-12, and related text).
Regarding claims 3 and 9, Frieh in view of Jin and Chapman discloses obtaining, by the CMTS, a first data packet (see Chapman, [0111]-[0112], [0134], Fig. 1 and 10-12, and related text); 
replicating, by the CMTS, the first data packet to obtain a second data packet (see Chapman, [0111]-[0112], [0134], Fig. 1 and 10-12, and related text); and modulating, by the CMTS, the first data packet by using a modulation scheme corresponding to the profile in the first profile group, to obtain the first downstream 
sending, by the CMTS, the first downstream data packet and the second downstream data packet over the downstream channel (see Chapman, [0111]-[0112], [0134], Fig. 1 and 10-12, and related text).
Regarding claims 5 and 11, Frieh in view of Jin and Chapman discloses receiving, by the CMTS, a DBC response corresponding to the DBC request (see Frieh, at least at [0001]-[0002], [0010]-[0011], [0024]-[0025], [0037], Figs. 1-4, and related text; and see Jin, at least at [0011]-[0012], [0018], [0032], [0042]-[0044], Figs. 1 and 6, and related text; and see Chapman, at least at Figs. 10-12, and related text); and 
sending, by the CMTS, a DBC acknowledgment message to the CM, wherein the DBC acknowledgment message is used to notify the CM that the CMTS already receives the DBC response (see Frieh, at least at [0001]-[0002], [0010]-[0011], [0024]-[0025], [0037], Figs. 1-4, and related text; and see Jin, at least at [0011]-[0012], [0018], [0032], [0042]-[0044], Figs. 1 and 6, and related text; and see Chapman, at least at Figs. 10-12, and related text).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.